PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,311,714
Issue Date: April 26, 2022
Application No. 16/482,752
Filing or 371(c) Date: 1 Aug 2019
Attorney Docket No. MATHEIS – 003 ET AL PCT 
:
:
:
:	DECISION ON REQUEST
:                     FOR REFUND
:
:


This is a decision on the renewed request for refund received May 25, 2022. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part that “[o]n February 10, 2022, we filed a Petition . . . to Withdraw Application from Issue . . . to permit further prosecution of this case . . . There was an error with our first filing and although we were charged the correct fees, the submission was not received . . . We were then instructed to resubmit the documents and request a refund of the duplicate fees.”

A review of the Office records for the above-identified application shows that applicant attempted to file an ePetition to Withdraw the Application from Issue on February 10, 2022, however the papers were not uploaded into IFW, due to an EFS error, but the fees was received for the petition.  An ePetition to Withdraw the Application from Issue), along with a second petition fee, was subsequently filed and auto-granted on February 10, 2022.  As such, a duplicate payment was made.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $140 was refunded to petitioner’s credit card on August 19, 2022.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions